Citation Nr: 0217854	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-40 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for mandibular alveolar atrophy (MAA).

2.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956 and from January 1963 to August 1984.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 1994 and 
August 1997 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The August 1994 
rating decision granted service connection for MAA and 
assigned a 10 percent rating.  The August 1997 rating 
decision denied service connection for PTSD.

In July 1998, the Board, inter alia, denied an increased 
rating for MAA and dismissed the claim of service 
connection for PTSD.  In a July 1999 Order, pursuant to a 
joint motion from the parties, the United States Court of 
Appeals vacated the portion of the July 1998 Board 
decision as to the increased rating claim for MAA and the 
service connection claim for PTSD and remanded the matter 
to the Board.  In September 2000, the Board dismissed the 
initial claim of entitlement to service connection for 
PTSD and remanded to the RO the issues of whether new and 
material evidence has been submitted to reopen the claim 
of entitlement to PTSD and entitlement to an increased 
initial rating for MAA.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claims has been obtained by the RO.

2.  The veteran is edentulous and unable to wear his upper 
and lower dentures.

3.  Evidence received since the August 1994 RO decision 
includes evidence that is relevant and probative to the 
issue at hand, and is so significant it must be considered 
in order to fairly decide the merits of the claim.

4.  The veteran engaged in combat with the enemy.

5.  The veteran has PTSD due to traumatic events in 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 
40 percent for mandibular alveolar atrophy have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.150, Diagnostic 
Code 9913 (2002). 

2.  By extending the benefit of the doubt to the veteran, 
his PTSD is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, the define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through the March 1995 statement of the case, supplemental 
statements of the case dated in July 1995, August 1997, 
October 1997, and August 2002, and correspondence from the 
RO dated in February 2001 and February 2002, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit sought, 
the evidence which would substantiate the claims, and the 
evidence that has been considered in connection with the 
appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been provided ample 
opportunity to submit such information and evidence.  
Moreover, in light of the above, and in view of the fact 
that there is no indication that there is any existing, 
potentially relevant evidence to obtain, the Board also 
finds that the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will 
be retrieved by VA is not at issue in this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159).

The Board also finds that all necessary development has 
been accomplished.  There is no outstanding request for a 
hearing.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining evidence to 
support his claim.  As a result, the veteran has undergone 
several VA medical examinations during the course of the 
appeal and the RO obtained treatment records from the VA 
medical facility identified by the veteran.  There is no 
indication that there is any existing evidence necessary 
for a fair decision on the claims on the appeal that has 
not been obtained.  The Board notes that no additional 
pertinent evidence has been identified by the veteran or 
his representative.  

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at present does not 
pose risk of prejudice to the appellant.  See, e.g., 
Bernanrd v. Brown, 4 Vet. App. 384 394 (1993).  The claim 
is ready to be considered on the merits.  

Increased Rating

Factual Background 

VA examination reports dated in June 1994 indicated a rib 
transplant was performed in service to build up the 
veteran's mandible.  He was totally edentulous and had not 
worn dentures for 13 years due to complaints of gagging 
and throwing up.  On examination, the upper ridge was flat 
and the lower ridge was gnarly and uneven and had quite a 
bit of bone still present after the bone graft.

During a September 1997 VA examination, the veteran 
reported that he had a full set of upper and lower 
dentures for 16 years prior to the bone graft.  After the 
bone graft in 1980, he was no longer able to wear his 
dentures.  The maxillary ridges showed heavy resorption.  
The bony implant graft on the mandibular ridges were 
bulbous but stable.  The veteran was edentulous.  He was 
able to wear the upper dentures but not the lower 
dentures.  There was no limitation in range of motion for 
inter-incisal.  The left TMJ popped when the veteran's 
mouth was opened wide, with slight pain.

Outpatient notes dated in September 1997 from the Dayton 
VA Medical Center (VAMC) also noted the veteran's dental 
history, which is consistent with what has been previously 
reported.

Testimony from the veteran taken during an April 1998 
Travel Board hearing indicated he was unable to wear 
dentures due to the condition of his jaw.  He also stated 
he had some pain, jaw popping, difficulty talking, and 
problems eating due to his jaw disorder.

In February 2001, the veteran submitted a photograph of 
himself from 1975 to illustrate the disfiguring effect of 
MAA.  In March 2001, he submitted photographs of himself 
dated from 1952 to 1958, which was prior to the bone 
graft.  Additional photographs that are undated, but 
appear more recent were also submitted. 

A March 2002 VA examination report contained a history 
consistent with what was previously reported.  The veteran 
was able to eat soft foods without dentures.  The inter-
incisal range of motion was as follows:  maximum opening 
was 35 mm. with slight pain and pop on the right side.  
Protrusive was 8 mm. with slight pain and pop on both 
sides.  Right lateral was 8 mm. with slight pain and pop 
on the right side.  Left lateral was 8 mm. with light pain 
and pop on the left side.  On examination, the upper 
alveolar ridge was severely resorbed and the lower ridge 
had a gnarly rib implant.  X-rays revealed that the rib 
graft was okay and the left condyle was somewhat conical.  
The report noted that he was unable to wear upper and 
lower dentures.

Analysis

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  In addition, VA has a 
duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as  "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2002).

The Board has reviewed the evidence and finds that the 
veteran's MAA is most appropriately evaluated under 
Diagnostic Code 9913, loss of teeth due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  Under this code, where the lost masticatory 
surface cannot be restored by suitable prosthesis, a 20 
percent rating is warranted for all upper and lower 
posterior teeth missing or all upper and lower anterior 
teeth missing.  A 30 percent rating is warranted for loss 
of all upper teeth or loss of all lower teeth.  A 40 
percent rating is warranted for loss of all teeth.  The 
schedular notes that the ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not 
to the loss of alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  See 
38 C.F.R. § 4.150, Diagnostic Code 9913.

In the present case, after considering all of the evidence 
of record, the Board finds that the preponderance of the 
evidence is in favor of a 40 percent rating.  The evidence 
shows that the veteran was edentulous from a time that was 
most likely during service.  Prior to the bone graft in 
1980, he had been able to wear both his upper and lower 
dentures; however, since that time he has not been able to 
wear dentures.  Evidence of this is documented in both 
service medical records and post service medical records.  
Since all of the veteran's teeth are missing and he has 
not been able to wear dentures since he underwent a 
procedure to correct the mandibular alveolar atrophy, the 
criteria for a 40 percent evaluation have been met.  
Furthermore, since the most recent VA examination report 
does not indicate any improvement in the veteran's 
disability and he is still unable to wear dentures, the 40 
percent rating is applicable to all periods pertinent to 
the appeal.  In view of the foregoing, staged ratings are 
not necessary.

As the preponderance of the evidence is in favor of the 
veteran's claim, the benefit of the doubt doctrine is not 
for application and the claim is granted.

New and Material 

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  
38 C.F.R. § 3.156(a) (2002); however, the revised 
regulation is only applicable to claims filed on or after 
August 29, 2001.  Since the claim on appeal was filed 
prior to that date, the Board will be decide the claim 
under the prior version of the regulation.

The veteran's initial claim for entitlement to service 
connection for PTSD was denied in an August 1994 rating 
decision.  Although he was give written notification of 
the denial that same month, he failed to perfect his 
appeal within the prescribed period of time, therefore, 
the rating decision became final.  

Although the RO determined in an August 2002 rating 
decision that new and material evidence had been submitted 
to reopen the claim of entitlement to service connection, 
the Board, in the first instance, must rule on the matter 
of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a 
claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Thus, it must first be determined 
whether the veteran has submitted new and material since 
the most recent adverse final decision. 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the March 
1984 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Applicable law provides that a claim, which is the subject 
of a prior final decision, may be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  The analysis to be applied when a claim to reopen 
is presented begins with a determination whether there is 
evidence not previously submitted, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the August 1994 rating 
decision consisted of available service medical and 
personnel records, the veteran's DD Form 214, a statement 
from the veteran dated in April 1994, and a VA examination 
report dated in June 1994.  Additional evidence was 
submitted in connection with other issues that are not the 
subject of the current appeal.  Service records showed 
that the veteran engaged in combat during the Korean 
Conflict and Vietnam Era.  Medical records included a 
report of medical history dated in July 1981 in which the 
veteran indicated that he had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any 
sort.  The veteran's DD Form 214 indicated that he had 
received a Combat Action Ribbon.  In an April 1994 
statement, the veteran listed his stressors as almost 
getting shot in 1969, being subject to enemy rocket 
attack, witnessing the drowning death of a friend, and 
being on a plane that hit a truck on the runway.  A VA 
examination report dated in June 1994 included complaints 
of nightmares, being easily startled, and not feeling 
rested after sleeping.  He reported a number of "near 
misses" that included some of the stressors noted in his 
statement.  The diagnostic impression showed no diagnosis.  
The veteran exhibited some of the symptoms of PTSD, but 
did not meet the diagnostic criteria.

Upon consideration of this evidence, the RO denied service 
connection based on the fact that there was no current 
diagnosis of PTSD.

Evidence received by the RO since the August 1994 rating 
decision includes VA examinations in April 1995, May 1995 
and June 1997 that do not contain a diagnosis of PTSD, 
records from Wright Patterson Air Force Base (WPAFB) dated 
from December 1996 to September 1999 that include a 
diagnosis of PTSD, a transcript from an April 1998 Travel 
Board hearing in which the veteran described his symptoms 
and counseling, Dayton VA Medical Center (VAMC) PTSD group 
therapy notes dated from July 1997 to May 2002 that 
outlined the various topics discussed and the veteran's 
participation, a March 2002 VA examination report that 
found the veteran demonstrated some but not all of the 
criteria for PTSD, and Dayton VAMC progress notes dated 
from May 2002 to July 2002 that describe appointments with 
the veteran and include a June 2002 assessment with a 
diagnosis of PTSD.

Upon consideration of this evidence, the Board finds that 
a PTSD diagnosis in a June 2002 VA assessment is new and 
material evidence, and sufficient to reopen the claim of 
entitlement to service connection for PTSD.  Since the 
diagnosis is not cumulative or duplicative of evidence at 
the time of the August 1994 rating decision and bears 
directly and substantially upon the specific matter under 
consideration, it must be considered in order to fairly 
decide the claim on the merits.

For this reason stated above, the Board finds that there 
is new and material evidence to reopen the claim.  38 
C.F.R. § 3.156(a).  Accordingly, the claim is reopened.  
38 U.S.C.A. § 5108. 

Generally, service connection may be granted if the 
evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2002).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of 
clearing and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor. 38 C.F.R. § 3.304(f), see 
also Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  The 
phrase "engaged in combat with the enemy" requires that a 
veteran has participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Determining whether a veteran engaged in 
combat with the enemy requires evaluation of all pertinent 
evidence in each particular case.  VAOPGCPREC 12-99. 

The final requirement is medical evidence of a nexus 
between the claimed in-service stressor and the current 
disability.  However, such after-the-fact medical nexus 
evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not 
be substituted by application of the provisions of 
§ 1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

In this case, the evidence shows that the appellant is a 
combat veteran, as evidenced by his Combat Action Ribbon 
and personnel records that denote his participation in 
combat.  In view of evidence that he engaged in combat 
with the enemy, the veteran's statements are sufficient to 
establish the occurrence of the claimed stressors since 
they are consistent with the conditions, circumstances, 
and hardships of service.

The Board notes that a VA examiner, in March 2002, stated 
that the veteran met some but not all of the criteria for 
PTSD and that results of some of the psychological testing 
were invalid due to the veteran's over reporting of 
symptoms.  A previous examiner was noted to have diagnosed 
PTSD, but because of the failure to document sufficient 
symptomatology to warrant the diagnosis, the VA examiner 
believed the diagnosis was not accurate.  To further 
support his position, the examiner pointed out that 
repeated VA examinations over the years also failed to 
result in a diagnosis of PTSD.

Although an earlier PTSD diagnosis did not include 
sufficient supporting symptomatology according to the 
criteria in DSM IV, the veteran underwent a PTSD 
assessment in June 2002 that resulted in a fully supported 
diagnosis of PTSD that was based on his experiences in 
service.  As with previous testing, the veteran was noted 
to over report his symptomatology; however, the June 2002 
examiner was still able to show how the criteria was met 
based on information gathered during the interview.  The 
examiner did not have the benefit of reviewing the 
veteran's claims file, however, he did have access to and 
reviewed the electronic version of the veteran's VA 
treatment records.

The Board finds that the June 2002 assessment is in 
conflict with the March 2002 VA examination report as well 
as the other VA examination reports that preceded it.  
When faced with conflicting medical opinions, the Board 
must compare and weigh the probative value of each.  Based 
on the evidence of record, the Board does find the 
conflicting opinions to be in equipoise.  

Since both examiners provided detailed reasons for their 
diagnoses and had access to and reviewed prior treatment 
records, the Board finds that they are in equipoise.  In 
view of the foregoing, the benefit of the doubt is 
afforded to the veteran and the claim for service 
connection for PTSD is granted.



ORDER

The criteria for an initial evaluation of 40 percent for 
mandibular alveolar atrophy have been met, subject to the 
law and regulations governing the award of monetary 
benefits. 

Service connection for PTSD is granted.


		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

